Case: 20-60148     Document: 00515668050         Page: 1     Date Filed: 12/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 9, 2020
                                  No. 20-60148
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David Steve Fields,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 1:18-CR-159-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          David Steve Fields appeals his conviction of possession of a firearm
   by a convicted felon and his 199-month sentence under the Armed Career
   Criminal Act (ACCA). He first challenges the denial of a motion to withdraw




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60148         Document: 00515668050                Page: 2       Date Filed: 12/09/2020




                                           No. 20-60148


   his guilty plea, which we review for abuse of discretion. United States v.
   McKnight, 570 F.3d 641, 645 (5th Cir. 2009).
           According to Fields, several factors listed in United States v. Carr, 740
   F.2d 339 (5th Cir. 1984), supported his motion. While we may agree that he
   promptly filed the motion, we reject the contentions that he lacked close
   assistance of counsel and that the plea was involuntary and unknowing. 1 See
   Missouri v. Frye, 566 U.S. 134, 142 (2012); Blackledge v. Allison, 431 U.S. 63,
   74 (1977); Green v. Johnson, 160 F.3d 1029, 1042 (5th Cir. 1998). Fields’s
   own testimony and signature on the plea agreement establish that, prior to
   his guilty plea, counsel reviewed with him and answered his questions about
   the indictment and the elements of the offense, the Government’s evidence,
   the statutory maximum and mandatory minimum 15-year sentence, the terms
   of the plea agreement and supplement, and the appeal waiver. Additionally,
   as the district court noted in finding that Fields had the close assistance of
   able counsel, the attorney negotiated a second plea deal and filed several
   motions on Fields’s behalf. The plea colloquy shows that Fields understood
   the sentencing range he faced, was fully satisfied with counsel’s
   representation, and pleaded guilty of his own free will because he was guilty.
   We find no abuse of discretion in the denial of the motion to withdraw his
   guilty plea. See McKnight, 570 F.3d at 645; United States v. Bounds, 943 F.2d
   541, 543 (5th Cir. 1991).
           Next, Fields contends that the district court improperly relied on the
   presentence report (PSR) to apply the ACCA and erroneously determined
   that his prior Florida aggravated assault convictions qualified as predicates
   for the enhancement. The Government contends that the broad appeal


           1
              We do not consider arguments challenging the voluntariness of the plea raised for
   the first time in Fields’s reply brief. See United States v. Jackson, 426 F.3d 301, 304 n.2 (5th
   Cir. 2005).




                                                  2
Case: 20-60148        Document: 00515668050          Page: 3    Date Filed: 12/09/2020




                                      No. 20-60148


   waiver bars consideration of these arguments. Fields replies that he can
   challenge the ACCA enhancement notwithstanding the appeal waiver
   because the resulting sentence exceeded the statutory maximum of 10 years
   under 18 U.S.C. § 924(a)(2). We agree. See United States v. Leal, 933 F.3d
   426, 430-31 (5th Cir.), cert. denied, 140 S. Ct. 628 (2019); United States v.
   Barnes, 953 F.3d 383, 388-89 & n.10 (5th Cir.), cert. denied, 2020 WL 5883752
   (U.S. Oct. 5, 2020); United States v. Harris, 434 F.3d 767, 770 (5th Cir. 2005).
             With respect to his objection to the district court’s reliance on the
   PSR to find that his prior offenses were ACCA predicates, Fields does not
   dispute the existence of the convictions but their characterization as violent
   felonies. We review the preserved objection de novo. See United States v.
   Gutierrez-Ramirez, 405 F.3d 352, 355-56 (5th Cir. 2005). Fields does not
   assert that it was necessary to apply the modified categorical approach to
   narrow the offense of conviction before determining that any of his prior
   offenses were violent felonies. In other words, he does not contend that the
   statutes of conviction were divisible with alternative elements that made it
   necessary to consult the documents approved in Shepard v. United States, 544
   U.S. 13, 16 (2005). See Descamps v. United States, 570 U.S. 254, 257 (2013);
   United States v. Rosa, 507 F.3d 142, 151 (5th Cir. 2007). He thus fails to show
   error by the district court, which can determine whether a prior offense is a
   violent felony under the categorical approach based on the fact of the prior
   convictions and the statutory definitions of the offenses. See Rosa, 507 F.3d
   at 151.
             According to Fields, Florida aggravated assault is not a violent felony
   under the ACCA’s force clause, 18 U.S.C. § 924(e)(2)(B)(i), because a
   conviction can be obtained upon proof of recklessness or culpable negligence
   and the force clause requires an intentional act. Plain error review applies to
   this issue as no objection on these grounds was lodged in the district court.
   See United States v. Davis, 487 F.3d 282, 284 (5th Cir. 2007). We find no




                                            3
Case: 20-60148      Document: 00515668050           Page: 4    Date Filed: 12/09/2020




                                     No. 20-60148


   error, plain or otherwise, because the use of force requirement in
   § 924(e)(2)(B)(i) is satisfied by a mens rea of recklessness, United States v.
   Vickers, 967 F.3d 480, 485-86 (5th Cir. 2020), and culpable negligence under
   Florida law is “a mental state equivalent to at least recklessness,” United
   States v. Chan-Gutierrez, 368 F. App’x 536, 538 (5th Cir. 2010) (citing
   Charlton v. Wainwright, 588 F.2d 162, 164 (5th Cir. 1979)). We do not
   consider the argument raised for the first time in Fields’s reply brief that the
   threat of violence punishable under the Florida statute includes conduct that
   does not involve physical force. See Jackson, 426 F.3d at 304 n.2.
          To the extent Fields also contends that his prior aggravated battery
   offense is not a violent felony, he offers no authority for the contention. “It
   is not enough to merely mention or allude to a legal theory.” United States v.
   Scroggins, 599 F.3d 433, 446 (5th Cir. 2010) (internal quotation marks and
   citation omitted). “A party that asserts an argument on appeal, but fails to
   adequately brief it, is deemed to have waived it.” Id. (internal quotation
   marks and citation omitted).
          Finally, to the extent Fields attempts to assert a freestanding claim
   that his trial counsel was ineffective for advising him to accept the plea
   agreement (separate from his arguments about the denial of the motion to
   withdraw his plea), we decline to consider the issue without prejudice to
   Fields raising it on collateral review. See United States v. Isgar, 739 F.3d 829,
   841 (5th Cir. 2014).
          AFFIRMED.




                                          4